Citation Nr: 1031184	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus, Type II, to include as the result of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran's claims file has since been 
transferred to the RO in St. Petersburg, Florida.  The Veteran 
was afforded a Board hearing, held by the undersigned, in June 
2010.  A copy of the hearing transcript has been associated with 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO originally considered and denied the Veteran's claim for 
service connection for diabetes mellitus, Type II, in March 1998.  
At that time, his claim was denied due to the fact that 
outpatient reports noted a new diagnosis of diabetes in October 
1995, more than one year following service, and because diabetes 
was neither incurred in, nor caused by, his period of active 
service.  The Veteran's claim was denied again in August 2004 
based upon the lack of new and material evidence necessary to 
reopen his claim for service connection.

The Veteran did not perfect an appeal to that decision.  
Therefore, the August 2004 rating decision is final.  See 38 
U.S.C.A. § 7105.

The U.S. Court of Appeals for Veterans Claims (Court) held that, 
in order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2009).  In addition, 
certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that, in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

During the Veteran's June 2010 Board hearing, he testified that 
he was treated for diabetes as early as 1992, within one year 
following his separation from active duty.  However, he 
maintained that he was unable to retrieve medical records from 
the Jamaica Plain VA Medical Center (VAMC) in Boston, 
Massachusetts or the Bedford VAMC.  See Transcript, p. 14.  The 
Veteran testified that these records show that he was diagnosed 
with diabetes within one year of service, however, the records 
were transferred from the Bedford VAMC to the Jamaica Plain VAMC, 
and then they were lost.  The unavailability of records from each 
location was confirmed by reports dated December 2008 and April 
2009, respectively although the record on appeal does contain 
records from the Bedford VA facility dated from April 1992 to 
December 1995, and from the Boston VA Medical Center dated 
beginning in March 1992.  

In addition, the Veteran testified that he applied, and was 
accepted, into a VA vocational rehabilitation program.   He 
further stated that this program was made aware of his medical 
disorders at the time of enrollment in 1992.  See Transcript,
 p. 7.  However, these records are not present within the 
Veteran's claims file although there is documentation of record 
indicating that the Veteran's had applied for VA vocational 
rehabilitation benefits in 1995.  His representative urged the 
Board to request those earlier records prior to adjudication of 
this claim.  See Transcript, p. 22.

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  On remand, all VA 
vocational rehabilitation records should be obtained, to the 
extent available.  Id.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should associate with the 
Veteran's claims folder his VA vocational 
rehabilitation folder, and any associated 
treatment records.  If the records are not 
available, or if the search for the 
records yields a negative result, that 
fact should be clearly documented in the 
claims file.  

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


